         Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    SG EQUIPMENT FINANCE USA CORP.,                CIVIL ACTION

                    Plaintiff,

              v.
                                                   NO.   20-6005
    KIMBALL ELECTRONICS, INC.,

                    Defendant/Third
                    Party Plaintiff,

              v.

    ARIBA, INC.,

                    Third Party
                    Defendant.

                            MEMORANDUM AND ORDER

Joyner, J.                                            MARCH    25 , 2021


        Presently before this Court is Defendant Kimball Electronics

Inc.’s (“Kimball”) Motion for Leave to File Pleading Amendments

against Plaintiff SG Equipment Finance USA Corporation (“SG”) and

Third-Party Defendant SAP Ariba, Inc. (“Ariba”), which SG and Ariba

oppose. For the reasons that follow, this Court will grant the

Motion.

I. Factual and Procedural Background 1

        In June 2017, Kimball entered into discussions with Ariba

to upgrade Kimball’s software, during which Ariba allegedly



1 Because we write solely for the parties, this memorandum will include only
those portions of the record relevant to the instant decision.


                                       1
       Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 2 of 7



fraudulently represented the abilities of its software.2 The

discussions led Kimball to execute Order Form-350 (the

“Agreement”) on December 1, 2017.3 The parties then agreed to an

Extended Payment Addendum (“EPA”), which according to Ariba and

SG, was an independent contract that authorized Ariba to assign

the rights to payment to any third party.4 Ariba assigned those

rights to SG and gave Kimball written notice of the assignment. 5

Ariba began implementing its software in early 2018, but by the

end of the year, Kimball determined that Ariba’s software

packages could not do what they were represented to do. 6 On

January 4, 2019, Kimball terminated the Agreement and ceased

making payments.7

      On October 10, 2019, SG filed the instant complaint against

Kimball demanding the payment Kimball owed, per the EPA. 8 In

response, on November 26, 2019, Kimball brought in Ariba as a

Third-Party Defendant and counterclaimed against SG, seeking a

declaratory judgment to clarify its contractual relationship

with SG and Ariba. SG and Ariba each filed a motion to dismiss




2 See Kimball’s Response to SG’s Motion to Dismiss, Doc. No. 32, at 7.
3 See Exhibit A, Doc. No. 1-1.
4 See Ariba’s Memorandum of Law in Opposition to Kimball’s Motion to Amend

(“Ariba’s Memorandum”), Doc. No. 102, at 3.
5 See SG’s Reply in Further Support of its Motion to Dismiss, Doc. No. 34, at

7.
6 See Kimball’s Response to SG’s Motion to Dismiss, Doc. No. 32, at 8.
7 Id. at 9.
8 See Ariba’s Memorandum, at 4.




                                      2
       Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 3 of 7



on December 13 and 23, respectively, and by January 21, 2020,

the parties had fully briefed the motions.

      The Southern District of Indiana Court set a deadline of

May 27, 2020 to file amended pleadings and on August 14, 2020,

Kimball requested an extension of unexpired deadlines, to which

the parties agreed.9 Beginning in August 2020, and ending on

October 7, 2020, Ariba produced 37,000 pages of documents. 10 On

November 24, 2020, the case was transferred from the Southern

District of Indiana to this Court pursuant to a forum-selection

clause in the General Terms and Conditions of the Agreement.

Then, in response to Kimball’s second set of requests, Ariba

produced another 280 pages by December 18, 2020.            On January 29,

2021, Kimball filed the instant motion to amend its pleadings

and on February 12, Ariba and SG responded. Kimball then filed a

reply brief on February 22, and Ariba and SG filed surreplies in

opposition on March 1, 2021.



II. Discussion

      A. Relevant Legal Standard

      A party seeking to amend its pleadings after a scheduling-

order deadline has passed must satisfy the Rule 16(b)(4) good cause



9 See SG’s Response in Opposition to Kimball’s Motion to Amend (“SG’s
Response”), Doc. No. 101, at 3.
10 See Ariba’s Surreply in Further Opposition (“Ariba’s Reply Brief”), Doc.

No. 106, at 3.


                                      3
       Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 4 of 7



standard before the Court can consider whether the party also meets

Rule 15(a)'s more liberal standard. 11 The good cause analysis

focuses on the moving party’s diligence to meet the scheduling-

order deadline. If the deadline could not have been reasonably met

despite the diligence of the party needing the extension, either

due to late production or complex and voluminous production, a

delay is permissible.12 However, if the party was not diligent,

then there is no good cause for modifying a scheduling order.

      Once a party has satisfied the good cause requirement, it is

up to the Court’s sound discretion under Rule 15(a)(a) to “freely

give leave when justice so requires.” 13 Generally, a Court should

grant leave to amend unless “equitable considerations render it

otherwise    unjust.”14    Namely,    if   “(1)   the   moving    party    has

demonstrated undue delay, bad faith, or dilatory motives, (2) the

amendment would be futile, or (3) the amendment would prejudice

the other [parties].”15

      B. Rule 16(b)(4) Analysis

      This Court finds that Kimball has met the good cause

standard to amend its pleadings because all of the document



11 See Premier Comp Sols., LLC v. UPMC, 970 F.3d 316, 319 (3d Cir. 2020).
12 See Clark v. Blackfoot-Bey, Civ. Action No. 10-2683, 2012 WL 5383321, at *5
(E.D. Pa. Nov. 1, 2012); see also Chancellor v. Pottsgrove School Dist., 501
F.Supp.2d 695, 701 (E.D. Pa. 2007).
13 Fed. R. Civ. P. 15(a)(2).
14 See Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006) citing Foman

v. Davis, 371 U.S. 178 (1962).
15 Fugah v. State Farm Fire & Cas. Co., 2016 WL 1383702, at *1 (E.D. Pa. Apr.

7, 2016).


                                      4
       Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 5 of 7



production occurred after the amended pleading deadline expired

and was not fully completed until December 2020.16 Kimball’s

amendments are based in part on newly discovered information17

and thus could not have been filed prior to the deadline

lapsing, no matter Kimball’s efforts, which is exactly what Rule

16 requires.18

      Kimball’s failure to extend the expired pleading amendment

deadline when it moved to amend the case management plan in

August 2020 cannot constitute sufficient carelessness to

disallow any amendment as that would erect too high a bar for

amendments pursuant to Rule 16(b)(4), which necessarily occur

after the amendment deadlines have expired.19 Similarly, this

Court is unpersuaded by the proposition that a single citation

to the December documents is too inconsequential to constitute

good cause.20 All Rule 16 demands is due diligence to meet the

filing deadlines. Amendments based on document production

completed in December 2020 meet that standard. The substance of

the amendments, beyond being based on newly discovered

information, is not relevant for Rule 16 purposes to whether the

moving party was diligent in when it filed the amendment.


16 See Jeffers v. Am. Honda Fin. Corp., 2016 WL 11697596, at *2 (E.D. Pa. Oct.
19, 2016) (finding good cause where “new allegations are premised on
documents produced during discovery”).
17 See Kimball’s Memorandum of Law in Support of its Motion to Amend

(“Kimball’s Memorandum”), Doc. No. 97-4, at 4.
18 Fed. R. Civ. P. 16(b)(4).
19 SG’s Response, at 3; Ariba’s Memorandum, at 2.
20 SG’s Response, at 4; Ariba’s Reply Brief, at 3.




                                      5
       Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 6 of 7



      C. Rule 15(a)(2) Analysis

      This Court finds Kimball has met the Rule 15(a)(2) standard

because the amended pleading is not too far removed from the

document production, would not be prejudicial to the non-moving

parties, and because the amended claims are not obviously futile

at this time.21

      Delay alone is insufficient; there must also be an

additional hardship.22 This Court does not find the parties will

be prejudiced as Ariba and SG argue that the amended pleadings

mirror the original filings.23 This necessitates that there is no

additional discovery required or “radical alterations” to the

theory of the case, and thus no sufficiently additional

hardship.24

      The parties’ futility arguments cannot overcome the heavy

12(b)(6) standard.25 Whether SG is a proper assignee and

determining the scope of the EPA’S waiver clause are functions

of contractual interpretation and facially sufficient claims at



21 See Heyl & Patterson Int'l, Inc. v. F.D. Rich Hous. of V.I., Inc., 663 F.2d
419, 425 (3d Cir. 1981) citing Foman v. Davis, 371 U.S. 178, 182 (1962).
22 See Cureton v. Nat'l Collegiate Athletic Ass'n, 252 F.3d 267, 273 (3d Cir.

2001) citing Cornell & Co., Inc. v. Occupational Safety & Health Review
Comm'n., 573 F.2d 820, 823 (3d Cir. 1978).
23 See SG’s Surreply in Further Opposition to Kimball’s Motion to Amend, Doc.

No. 105, at 2; See Ariba’s Memorandum, at 9.
24 See Cardone Indus., Inc. v. Honeywell Int'l, Inc., 2014 WL 3389112, at *4-5

(E.D. Pa. July 11, 2014) (“Defendant's proposed counterclaims mirror the
affirmative defenses that it originally asserted. Therefore, Plaintiff would
have, and seemingly should have, already been developing a factual basis and
legal theories to address the substance of the proposed counterclaims.”).
25 See In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1434 (3d

Cir. 1997).


                                      6
          Case 2:20-cv-06005-JCJ Document 107 Filed 03/25/21 Page 7 of 7



this time. Similarly, Kimball’s amended pleadings against Ariba

add particularized allegations of fraud, which if true, could

violate a “broader social duty [that] exists regardless of the

contract” and pierce the gist of the action shield.26 At this

time, the allegations preclude a dismissal judgment on

evidentiary or statute of limitations grounds. Finally,

regarding Ariba’s argument that because the Southern District of

Indiana held the forum selection clause in the Agreement

enforceable it implicitly held the whole agreement enforceable,

this Court need not resolve arguments raised for the first time

in a reply brief.27

        The Court does not find Kimball’s proposed pleadings to be

obviously futile. Accordingly, Kimball’s Motion will be granted.

        An appropriate order follows.




26   See Malone v. Weiss, 2018 WL 827433, at *12 (E.D. Pa. Feb. 12, 2018).
27   See Ariba’s Reply Brief, at 4.


                                         7
